                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                   ASHLAND

Civil Action No. 18-12-HRW

CLAUDE RAYMOND COX, JR.,                                                PLAINTIFF,

v.                                         ORDER


DUSTIN HOWARD, et al.,                                                   DEFENDANTS.



       This matter is before the Court upon Defendants Dustin Howard and Sherman Sparks'

Motion for Summary Judgment [Docket No. 20] and Plaintiffs construed Cross Motion for

Summary Judgment [Docket No. 23]. The motion was referred to United States Magistrate

Candace J. Smith for Report and Recommendation.

       On February 15, 2019, Magistrate Judge Smith entered her Report and Recommendation

wherein she found that Defendants are entitled to summary judgment and the claims against

Defendant James Skaggs should be dismissed [Docket No. 26]. Plaintiff has not filed objections

to the Magistrate Judge's Report and Recommendation, and the time for doing so has passed.

         Accordingly, IT IS HEREBY ORDERED:

       (1) that the Magistrate Judge's Report and Recommendation [Docket No. 26] is hereby

       APPROVED and ADOPTED as and for the Court's opinion;

       (2) Defendants' Motion for Summary Judgment [Docket No. 20] be SUSTAINED;

       (3) Plaintiffs construed Cross Motion for Summary Judgment [Docket No. 23] be

       OVERRULED;

       (4) all claims against Defendant James Skoggs be DISMISSED WITH PREJUDICE for
failure to prosecute; and

(5) that this matter be STRICKEN from the docket of this Court.




This / ~ h , 2019.




                                                    Signed By:
                                                    Henry R.   Wilhoit. Jr.,.
                                                    United lt1t11 Df1trlot Judge
